2. Human Rights violations in China, notably the case of Liu Xiaobo
The next item is the debate on seven motions for resolution concerning violations of human rights in China, notably the case of Liu Xiaobo.
author. - Mr President, last month, Mr Liu Xiaobo, the very well-known writer and political activist, was sentenced to 11 years' imprisonment for 'incitement to subvert state power'. He was arrested over a year ago after drafting Charter 08, a charter which was signed by more than 10 000 ordinary Chinese citizens, demanding the most normal things in a democratic society: the right to free speech, open elections and rule of law.
The prosecution of Mr Liu Xiaobo, based solely on his peaceful initiatives, and the judicial harassment he faced are undoubtedly incompatible with internationally acknowledged norms of human rights and fundamental freedoms. Therefore, we should call strongly for Mr Liu Xiaobo's unconditional release, which should take place immediately.
In the last few years, relations between the European Union and China have focused mainly on the economic dimension, which has overshadowed the country's democratic record and the gross human rights violations which have systematically occurred in China.
A few days ago, for the first time, a police official admitted that the famous human rights lawyer and 2008 Nobel Peace Prize nominee, Mr Gao Zhisheng, had gone missing after a year in the Chinese authorities' custody. Many people fear that he might be dead. A few weeks ago, the Chinese Government disregarded an EU appeal not to execute a British citizen.
It is particularly disturbing to see how the Chinese Government ignores its international commitments in the field of human rights. One is entitled to wonder why, under these circumstances, China submitted its candidacy to the UN Human Rights Council - was it simply to legitimise the way it suppresses human rights?
In April 2009, the Chinese Government issued a national human rights plan, a lengthy document which appears to be nothing but a piece of paper. There must be no doubt. This House, the European Parliament, has the obligation to thoroughly evaluate the results of the EU-China human rights dialogue.
author. - Mr President, China has demonstrated impressive economic progress. However, part of this progress has been achieved by the use of methods that are in flagrant conflict with universally accepted human norms. Hopes that events like the Olympic Games would motivate the Chinese authorities to show more respect for democratic norms have proven to be in vain. On the contrary, acts of repression have increased and we need to draw conclusions from this fact.
Today, the European Parliament voices concern over the fate of the prominent human rights activist and scholar, Liu Xiaobo, signatory of Charter 08, which urges constitutional reform and the safeguarding of human rights. This Charter has been bravely co-signed by more than 10 000 Chinese citizens. Last month, Liu Xiaobo was sentenced to 11 years' imprisonment. We ask today for his immediate and unconditional release. We express our solidarity with the peaceful actions of Chinese citizens in favour of democratic reforms and the safeguarding of human rights, to which the Chinese Government has committed itself.
Mr President, urgent resolutions are always a difficult exercise because more often than not, they reflect political impotence rather than a humanitarian emergency. The naming and shaming strategy that we apply every month is a last resort. It clearly means that all the other means of dialogue or of exerting pressure have proved ineffective and that, finding ourselves powerless to act, we condemn.
In the case of China, I am not sure that increasing the number of urgent resolutions as we have been doing - in March 2009, in November 2009, in January 2010, and in March 2010, with the other planned resolution - is productive. This is not because I underestimate the difficulty that China is having in managing its transition towards democracy; it is because I believe that, in constantly being on the offensive, it is not the target that is wrong but the strategy. There are other more convincing political tools.
I was the first person to request resolutions on the Uighurs and to harbour the sadly vain hope that capital punishments would in this way be avoided. On behalf of our group, I would like to give my support to Liu Xiaobo, the recently convicted Tiananmen dissident, whose only crime is his passion for democracy. However, I refuse to pillory China every two months, quite simply because that will not make it give in. Quite the contrary, in fact, because this key trade partner, this country which has a permanent seat on the United Nations Security Council, which is seeing intensive growth and is in the midst of democratic change, which we need in order to combat climate change, this country must be a partner to which one tells a few home truths but which one respects for the efforts that it undertakes. It is this respect that is missing in the resolution.
It is for these political reasons that my group has withdrawn its signature. However, to ensure that there is no ambiguity on the issue of human rights, which I value at least as much as you do, my group will vote in favour of all the amendments that relate to it. As regards the final outcome of the vote, that will depend on the amendments that we have tabled.
Mr President, China is a large country with a rich history and with huge development potential. The hosting of the Olympic Games in Beijing last year did not have the results that some had expected.
The relationship that the European Union is able to maintain with China is of particular importance. It is our duty as MEPs to say loudly and clearly what we consider important and what is unacceptable.
The fact is, the human rights situation in China is unacceptable. The case of Mr Liu Xiaobo, found guilty of demanding democratic reforms in his country, along with more than 10 000 of his fellow citizens, exemplifies this. Dare I say that, in my opinion, making such mobilisation possible in that country is an achievement rather than a crime?
We must demand the release of Mr Xiaobo, and of all the men and women who, like him, are being harassed and imprisoned for having committed just one crime, that of defending human rights, and more specifically, one of the most fundamental of those rights, namely freedom of expression.
As one of my fellow Members said, just recently a British citizen was actually executed, despite the fact that he was mentally ill. This is the first time in more than 50 years that a European has been executed in China. Indeed, freedom of expression is being flouted a little more each day, as recently revealed to us by Google, which nonetheless has a reputation for being the operator that provides if not the best protection, then at least the least worst protection for Internet users.
It is common knowledge that, to establish themselves in China, operators must comply with the Chinese authorities' request to install software filters, which even Google has ended up agreeing to do. We cannot accept a government engaging in Internet piracy and denying Internet users their freedom of expression.
The European institutions must join forces and take action on this matter. Chinese Internet users must be able to access uncensored information. The European Union has a duty to support Internet businesses that refuse to help the Chinese authorities to censor the Internet or, worse still, to arrest human rights defenders, democrats, or even journalists, as was the case with Mr Xiaobo in April 2005.
Finally, ladies and gentlemen, I cannot end my speech without asking you to remember the deaths in Tiananmen Square; many hundreds of young Chinese people met their deaths on the night of 3 June 1989. It was 20 years ago now, a sad anniversary which we would be honoured to commemorate by paying tribute to those young victims. Not all the events of 1989 have deserved the same attention, however.
author. - Mr President, the fact that yet again in this House, we are debating human rights abuses in China indicates that the Communist authoritarian leadership of Beijing remains determined to suppress any political dissent.
However, that fact should not stop us from raising these issues in Parliament. I believe not only that we have a duty to do so, but that we owe it to the victims of human rights abuses in China such as Liu Xiaobo, most of whom have been denied a voice. This is why we are debating this matter again today.
Indeed, the award of the Sakharov Prize in 2008 to Hu Jia showed the world how seriously we MEPs take the issue of human rights in China. We take it seriously because China really matters. Its vast size and global outreach, its military muscle and economic power compel the EU to seek a strategic partnership based on mutual respect and security.
Perhaps eventually our relationship with China will also be based on our common values of democracy, human rights and the rule of law: we can but hope. I think all of us hope, nevertheless, to see the day when we will really see this in practice in the People's Republic of China. It has been suggested that such ideals are somehow alien to Asia. I always look to democratic Taiwan and vast India with its democratic secular traditions, where these flourish in a free society, to basically put a lie to the idea that the PRC cannot be democratic.
author. - (FI) Mr President, what is significant about the Liu Xiaobo case is that now as many as 10 000 people have openly expressed their support for him, and I think that the European Parliament should acknowledge the bravery of these people and praise them for it.
At the same time, we have to remind ourselves that China itself has given promises to improve the human rights situation. China tried to join the Human Rights Council saying that it would be committed to the promotion and protection of human rights and would uphold the highest standards in this area. Thus, these are China's own promises before the United Nations and it is to these that we ought to refer.
This resolution also speaks of human rights dialogues between the EU and China, and however optimistic we would like to be, the end result is that they have hardly been of any benefit. The institutions of the European Union also need between them to think about how they can improve their own strategies and make China understand that its commitments in matters relating to human rights are our business too and that the future of cooperation between us depends crucially on them.
Finally, we might ask why the European Union's policy on China is so incoherent and inconsistent, and what we can do about it. The European Parliament, for its part, will certainly support the Commission in a combined effort to establish a new strategy with China.
'We should end the practice of viewing words as crimes'. This is what Liu Xiaobo asserted in Charter 08, the political manifesto which he launched and which was supported, as has already been said, by thousands of Chinese people. Liu Xiaobo has been sentenced to 11 years in prison and will be deprived of his political rights for a further two years for making such a statement and for continually supporting human rights. I believe that this punishment is symptomatic of the Chinese authorities stepping up their campaign against human rights activists. Further proof of this is highlighted by the announcement this Sunday that Tzu Yong Jun, a leader of the Tiananmen Square movement, was also sentenced to nine years in prison.
As a result, I believe that it is vital to raise the subject of human rights as part of the next European Union-China Summit, as specified in Article 9 of the resolution.
I believe, as also suggested by Mrs Hautala earlier, that dialogue is not sufficient for human rights. This human rights issue needs to be dealt with as part of summit meetings because dialogue has not yielded any results so far.
on behalf of the S&D Group. - Mr President, the European Union is now negotiating a new framework agreement with China, which will set a further path for the development of economic relations with the country.
Those relations are very tight, but we must not close our eyes before repeated human rights violations and with respect for the rule of law.
The European Union must strengthen the EU-China human rights dialogue. This dialogue, established in 2000, proved to be inefficient. The EU, and especially the High Representative, should ensure coordinated and effective EU common foreign policy towards China. Respect for human rights must serve as a basis for this policy.
Mr President, when China was selected to host the Olympic Games, I initially hoped, after all China's promises to improve the human rights situation, that this would perhaps actually happen.
However, during and after the Olympic Games, we, unfortunately, had to admit that there was no improvement, but rather a worsening of the human rights situation. Now, following the judgment against Liu Xiaobo, we have even seen a homosexual party banned by the police, which clearly threatens to result in a political ice age in China for dissidents, human rights defenders and homosexuals.
For this reason, we demand the immediate release of Liu Xiaobo and other human rights defenders and we call on China in particular - if it wishes to be a recognised partner in the international community - to put an end to its hysterical censorship measures and monitoring methods.
This, of course, applies in particular to the Internet. We cannot accept political filtering of the Internet. It is an essential element of fundamental rights that the freedom of expression must be defended in all nations of the world. Human rights are universal and indivisible, whether here in Europe, in the US, in Sudan or in China. The People's Republic of China will have to get used to that if it really wants a different role.
I am firmly convinced that we, as Europeans, need to make it clear to China within the framework of our official relations at summits - precisely because we have an interest in cooperation in the areas of climate protection policy, environmental policy and regulation of the financial markets - that it urgently needs to change its human rights policy.
on behalf of the EFD Group. - (IT) Mr President, ladies and gentlemen, one of the most significant problems regarding human rights in China is the exploitation of forced labour in the Laogai, the Chinese concentration camps.
This issue, apart from being a true form of modern slavery, specifically concerns the European economy. It is, in fact, certain that very many goods coming out of the Chinese market are produced by detainees in the Laogai, with an obvious slashing of labour costs that leads to unfair competition with respect to European goods.
Going by the experience, also, of the United States, which has already passed certain laws prohibiting the import of Chinese goods produced in the Laogai, Europe can and should do everything possible to prevent the entry of goods produced wholly or partially by forced labour.
Firstly, a campaign should be conducted to raise public awareness about this issue; and secondly, the same hygiene and safety parameters that are required of European products should be demanded of all products imported into Europe, and legislation on labelling should be introduced to ensure the traceability of goods.
Moreover, entrepreneurs who invest in China must be asked to follow precise rules regarding workers' rights. Finally, we need to establish rules and, above all, ensure that they are respected so that there is an absolute ban on the import of goods produced by forced labour.
I am convinced that this is the only way we can genuinely help the Chinese people in their fight for human rights. If this does not happen, we will remain accomplices who wish to deny these people their freedom.
Mr President, I have the honour to be the European Parliament's Vice-President responsible for democracy and human rights. Rightly, the resolution focuses on Liu Xiaobo, the principal author of Charter 08. An English version is available on my website charter08.eu.
After my last visit to Beijing in May 2006, all the dissidents with whom I had contact were arrested, imprisoned and, in some cases, tortured; Hu Jia, for example, who is still in prison and needing medical treatment. In particular Gao Zhisheng, who reportedly has disappeared after three and a half years in prison, under house arrest and under torture, which caused him twice to try and commit suicide. Gao's open letters to the regime in 2005 set the tone for Charter 08. His investigation into the persecution of the spiritual Buddhist group, Falun Gong, led to widespread support across China. I believe the authorities should now produce Gao Zhisheng and release him.
Nobody should be in any doubt that the European Parliament will not give up on reform in China and, of course, in Tibet.
(FI) Mr President, it is intolerable that commercial interests should have drawn the longer straw in relations between the EU and China and that the insistence on respect for human rights and democratic development has been more or less put in the role of cordial greetings.
I have been following with interest the boldness showed by the search engine company, Google, and its plans to end cooperation with the Chinese authorities with regard to the filtering of Internet web pages and censorship, and even to leave the country. At the same time, Google is visibly calling for freedom of speech for Chinese Internet users.
I share the concern of my fellow Members regarding the treatment of Liu Xiaobo and other Chinese prisoners of conscience, and I hope that the Council and Commission will take up Xiaobo's case at the next summit meeting between the EU and China. The agreements being negotiated right now should make it quite clear that the future development of commercial relations with China will be tied more effectively to political dialogue and a respect for human rights.
(DE) Mr President, we have talked about various different things as regards what would be the right way to go about talking to China and putting it under pressure, because clearly, very little makes much of an impression on this country. Mrs De Keyser said that, for this reason, her group had withdrawn its signature. I do not think that that is the right way forwards. As the EU, which has enshrined human rights in the Charter of Fundamental Rights and in the Treaty of Lisbon, we of all people should keep on pointing out violations of fundamental human rights. There are no other options available to us at the moment. When we think of something better, I will be there straight away to give it my support.
However, it is not only about Liu Xiaobo; it is also about Gao Zhisheng, who has disappeared and, from what we now hear, has allegedly committed suicide. Everyone assumes that he has probably been killed in one terrible way or another. That is not acceptable. In connection with the Olympic Games, we discovered that if we go to China and make contact there, absolutely nothing changes with regard to the human rights situation. We all hoped that it would, but it did not work. Therefore, we should not let up with our urgent appeals.
Member of the Commission. - Mr President, the EU has clearly expressed its deep concern at the disproportionate sentence against the prominent human rights defender Liu Xiaobo of 11 years' imprisonment for his role as the author of Charter 08, a blueprint for democratic and rights-based reform in China, and for publishing a number of essays relating to human rights issues on the Internet.
We attach great importance to freedom of thought and expression: cornerstones, as we are all aware, of our democratic system. The verdict against Mr Liu is entirely incompatible with the right to freedom of expression enshrined in the International Covenant on Civil and Political Rights, to which China is a signatory. We are also attached, by the way, to the protection of the right to sexual expression and orientation, as mentioned by Mrs Trüpel.
The EU attempted to observe the trial, and we deeply regret that our observers were barred from the courtroom. The details of the trial, which we have nevertheless been able to learn, indicate clearly that Mr Liu was not afforded the opportunity to present a proper defence and that he did not receive a fair trial. The EU will continue to call on the Chinese Government to unconditionally release Mr Liu and to end the harassment and detention of other signatories of Charter 2008.
Our overall policy towards China is one of constructive engagement in the framework of our strategic partnership. On several occasions in the past, we have welcomed China's progress with regard to social and economic rights, as well as the recent launch of China's human rights action plan, but, on the other hand, there are extremely serious concerns with regard to civil and political rights and a number of recent developments, such as those that the honourable Members of this House have raised in the draft resolution.
The EU's commitment to human rights is conveyed during our regular political contacts and, in particular, during our human rights dialogue with the Chinese authorities. The last session, as you are aware, was on 20 November last year in Beijing. The strength of our relationship allows us to discuss those matters frankly. Last year, at the 12th EU-China Summit in Nanjing, human rights were raised, both during the discussions and in the press conference.
Mrs Vergiat and Mrs Korhola touched upon the cyber attacks against Google. The Commission thinks that this is another worrisome development in the framework of freedom of expression in China. We are obviously monitoring the situation closely. We understand that there are ongoing consultations between the company and the Chinese authorities. We will remain vigilant in case similar attacks target EU companies.
Let me reassure this House that we will continue to raise those issues, including at the highest level, recalling the international human rights obligations of the People's Republic of China. We also recall the Chinese constitutional guarantees on freedom of expression. We all share the goal of a more open, transparent China, adhering to international standards on human rights and working together to address global challenges. To achieve this, we must continue to work on the development of our strategic partnership.
I would like to react to a question from Mrs De Keyser. Regarding the execution of the British citizen, Akmal Shaikh, the European Union has condemned his execution in the strongest possible terms. It deeply regrets the fact that China did not heed repeated calls by the European Union and one of its Member States for the death sentenced passed against Mr Shaikh to be commuted.
The debate is closed.
The vote will take place at 12.00.
Written statements (Rule 149)
The right to life, the right of free expression and thought form the bedrock of European integration and our world vision. When one of our partners, in this instance, China, repeatedly violates these rights, we are obliged to respond. However, we must not do it based on the 'shame and blame' model, and accuse China and ignore the differences in culture and civilisation which separate us. This resolution relating to the violation of human rights in China, particularly in the case of Liu Xiaobo, is proof of a simplistic approach to the issues which Chinese society is facing. We certainly did not adopt our position in the face of the principle of the inviolability of human rights underlying the resolution, which we wholeheartedly subscribe to. It was, in fact, about the way in which it was conveyed. In order to achieve the results we want, we need to maintain an atmosphere devoid of conflict between ourselves and China. This is the only way in which we can contribute to China's development towards a society with a deep attachment to the importance of respect for human rights.
in writing. - 'Don't be evil' is the well-known motto of Google. There has been criticism regarding their policy in China over the years, questioning the motto. Human rights groups have accused Google of helping the Chinese Government in repressing its citizens and particularly human rights activists. Apparently, Google will be less evil in the future. Their decision to start to operate an unfiltered search engine in China deserves the warmest congratulations. By announcing the change in their China policy, Google risks profits from the biggest Internet market in the world and potentially abandons almost 400 million users. In this particular case, Google has proved that a big multinational company can really stick to its ethics policy. Having its founders still aboard directing the company, Google has every chance of reflecting its core values and beliefs in its every action in the future. And, if Google continues to prosper, it will prove that there is no inherent conflict between making money and acting in a sustainable and humane way.
There have been recurring violations of human rights in China, and we cannot omit to condemn them. The fact that the EU is one of China's main economic partners increases our responsibility to condemn all actions that violate the rights of any citizen, especially those who defend freedom of expression and human rights in this country. It is crucial that the People's Republic of China respects and honours the commitments it made before the Human Rights Council.
The larger a country is geographically, and the more independent it is economically, the more difficult it is to demand the observance of human rights by this country. I find it unacceptable that in its relations with China, the European Union keeps putting economic interests first. At almost every meeting at higher diplomatic levels, all we are able to do is to give a shy reminder of the issue of violations of human rights in this country. In Europe, unfortunately, we have had plenty of negative experiences with the practices of Communist regimes with respect to suppression of human rights. I am therefore convinced that the real number of violations of human rights is much higher than our information leads us to believe. For this reason, there is an urgent need for us to be able to make China respect human rights even at the cost of economic and political sacrifice. Otherwise, the developments in China may have an unfavourable impact on the overall developments in the political situation in Asia with subsequent impacts on the overall global economy and politics.
I voted in favour of the resolution condemning violations of human rights, because we must not tolerate or consent to their being broken, either as people or as citizens. Conduct which is harmful to people, their freedom and rights, which were defined many years ago, is contrary to the foundations on which Western democracies are built. The dialogue which was begun between the European Union and China in 2000 has not brought the expected effects. We should, therefore, ask ourselves if we have done everything we could have done, and if the answer is 'no', we should apply the provisions of resolutions on the effectiveness of economic cooperation. Human rights should become the basis for dialogue between the Union and China, and the interests of people should stand above economic interests.
The arrest and sentencing of peace campaigner and human rights activist Liu Xiaobo, who has called for greater democracy in China, is a clear signal that our current measures are not effective. Therefore, it is worth taking other steps, apart from resolutions, which will make possible greater respect for what Liu Xiaobo is fighting for, as well as thousands of Chinese people and many other people around the world.
Thirty years ago reforms were begun in China which showed the world that something was changing, that it may do something for the benefit of society. We expect the same today. We want, today, to have a partner which respects principles which, for us, are fundamental.